

 
Exhibit 10.1


msgnetworkslogoa15.jpg [msgnetworkslogoa15.jpg]



September 16, 2016


Mr. James L. Dolan
MSG Networks Inc.
11 Pennsylvania Plaza
New York, NY 10121


Dear Jim:


This letter agreement (the “Agreement”), effective as of July 1, 2016 (the
“Effective Date”) will confirm the terms of your employment with MSG Networks
Inc. (the “Company”) following the Effective Date.


1. Your title continues to be Executive Chairman and it is expected that you
will continue to be nominated for election as a director of the Company during
the period you serve as Executive Chairman. Subject to the provisions of this
paragraph, you agree to devote your business time and attention to the business
and affairs of the Company. The Company understands that you are entering into
an Employment Agreement with The Madison Square Garden Company (“MSG”)
contemporaneous with your entry into this Agreement and recognizes and agrees
that your responsibilities to MSG will preclude you from devoting substantially
all of your time and attention to the Company’s affairs. However, the Company
understands, and you agree, that you will not take on another significant and
substantial employment role outside of these two entities and/or their
respective subsidiaries,, and that you will devote to the Company’s affairs a
sufficiently substantial portion of your time and attention as may be reasonably
necessary to accomplish the objectives of your strategic role for the Company as
identified in this Agreement and as mutually agreed between yourself and the
Company from time to time. In addition, as recognized in Article Tenth of the
Company’s Amended and Restated Certificate of Incorporation (the “Overlap
Policy”), there may be certain potential conflicts of interest and fiduciary
duty issues associated with your dual roles at the Company and MSG. The Company
recognizes and agrees that none of (i) your dual responsibilities at the Company
and MSG, (ii) your inability to devote substantially all of your time and
attention to the Company’s affairs, (iii) the actual or potential conflicts of
interest and fiduciary duty issues that are waived in the Overlap Policy or (iv)
any actions taken, or omitted to be taken, by you in good faith to comply with
your duties and responsibilities to the Company in light of your dual
responsibilities to the Company and MSG, shall be deemed to be a breach by you
of your obligations under this Agreement (including your obligations under Annex
A) nor shall any of the foregoing constitute “Cause” as such term is defined
herein.


2. Your annual base salary will be not less than $1,000,000 annually, paid
bi-weekly, subject to annual review and potential increase by the Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) in its discretion. The Compensation


MSG NETWORKS INC.
ELEVEN PENNSYLVANIA PLAZA - 3rd FLOOR, NEW YORK, NY 10001
TEL 212-465-6400



--------------------------------------------------------------------------------




of the Company (the “Compensation Committee”) in its discretion. The
Compensation Committee will continue to review your compensation package on an
annual basis to ensure you are paid consistently with the market for other
similarly situated executives as well as external peers.


3. You will also participate in our discretionary annual bonus program with an
annual target bonus opportunity equal to not less than 200% of your annual base
salary (with such target bonus opportunity effective for the current fiscal
year). Bonus payments are based on actual salary dollars paid during the year
and depend on a number of factors including Company, unit and individual
performance. However, the decision of whether or not to pay a bonus, and the
amount of that bonus, if any, is made by the Compensation Committee in its sole
discretion. Annual bonuses are typically paid in the first fiscal quarter of the
subsequent fiscal year. Except as otherwise provided herein, in order to receive
a bonus, you must be employed by the Company at the time bonuses are being paid.
Notwithstanding the foregoing, if your employment with the Company ends on the
Scheduled Expiration Date (as defined below), you shall be paid your bonus for
the fiscal year ending June 30, 2019, if any, even if such payment is not made
to you prior to the Scheduled Expiration Date, which bonus shall be subject to
Company and your business unit performance for that fiscal year as determined by
the Company in its sole discretion, but without adjustment for your individual
performance. You and the Company agree that, for purposes of the discretionary
annual bonus in respect of the fiscal year ending June 30, 2016, the salary paid
to you by the Company prior to October 1, 2015 shall be treated as salary paid
by The Madison Garden Company and not salary paid by the Company.


4. You will also, subject to your continued employment by the Company and actual
grant by the Compensation Committee, participate in such equity and other
long-term incentive programs that are made available in the future to similarly
situated executives at the Company but subject to the terms of this Paragraph.
It is expected that such awards will consist of annual grants of stock options
with a grant date fair value of not less than $4,800,000, as determined by the
Compensation Committee in its discretion. All awards described in this
Paragraph, in addition to being subject to actual grant by the Compensation
Committee, would be pursuant to the applicable plan document subject to the
terms and conditions thereof. The Company agrees, subject to applicable plan
limitations, that (i) 50% of the stock option awards will be subject to
time-based vesting in three equal tranches on the 1st, 2nd and 3rd anniversary
of the grant date; (ii) the remaining 50% of the stock option awards will be
subject to the same performance criteria as awards made to other executives of
the Company under the Company’s long-term incentive programs; and (iii) the
options will expire not later than seven years six months after the date of
grant. You and the Company acknowledge that any amounts payable pursuant to
outstanding long-term cash awards that were granted to you under the plans of
the Company prior to October 1, 2015 (as adjusted in connection with the
Company’s spinoff of MSG) shall be the sole responsibility and liability of MSG.


5. While you are employed by MSG, you will not be eligible to participate in the
Company’s benefits program except as provided below. If your employment with MSG
terminates while you remain employed by the Company, you will be eligible to
participate in our standard benefits program, subject to meeting the relevant
eligibility requirements, payment of the required






--------------------------------------------------------------------------------




premiums, and the terms of the plans themselves. Notwithstanding the first
sentence of this Paragraph 5, you will continue to be eligible to participate in
the Company’s Excess Savings Plan and your full Company base salary will be used
to determine the applicable benefits under the Company’s Excess Savings Plan.
Any Company provided life and accidental death and dismemberment insurance will
continue to be based on your Company base salary. You will also be eligible for
four (4) weeks of vacation to be accrued and used in accordance with Company
policy.


6. If your employment with the Company is terminated on or prior to December 31,
2019 (the “Scheduled Expiration Date”): (i) by the Company (other than for
“Cause”); or (ii) by you for “Good Reason” (other than if “Cause” then exists);
then, subject to your execution and delivery, within 60 days after the date of
termination of your employment, and non-revocation (within any applicable
revocation period) of the Separation Agreement (as defined below), the Company
will provide you with the following:
    
(a)
Subject to Annex B of this Agreement, severance in an amount to be determined by
the Company (the “Severance Amount”), but in no event less than two (2) times
the sum of your annual base salary and your annual target bonus as in effect at
the time your employment terminates. Sixty percent (60%) of the Severance Amount
will be payable to you on the six-month anniversary of the date your employment
so terminates (the “Termination Date”) and the remaining forty percent (40%) of
the Severance Amount will be payable to you on the twelve-month anniversary of
the Termination Date;



(b)
Any unpaid annual bonus for the Company’s fiscal year prior to the fiscal year
which includes your Termination Date, and a pro-rated bonus based on the amount
of your base salary actually earned by you during the Company’s fiscal year
through the Termination Date, each of which will be paid to you when such
bonuses are generally paid to similarly situated active executives and will be
based on your then current annual target bonus as well as Company and your
business unit performance for the applicable fiscal year (which performance will
be evaluated on the same business unit performance standards as are applied to
other executive officers of the Company in respect of the payment of bonuses for
such year) as determined by the Compensation Committee in its sole discretion,
but without adjustment for your individual performance;



(c)
Each of your then-outstanding and not yet vested long-term cash awards
(including any deferred compensation awards under the long-term cash award
programs) granted under the plans of the Company, if any, shall immediately vest
in full and shall be payable to you at the same time as such awards are paid to
active executives of the Company, and the payment amount of such award shall be
to the same extent that other similarly situated active executives receive
payment as determined by the Compensation Committee (subject to satisfaction of
any applicable performance criteria but without adjustment for your individual
performance);







--------------------------------------------------------------------------------




(d)
(i) All of the time-based restrictions on each of your then-outstanding and not
yet vested restricted stock or restricted stock unit awards granted to you under
the plans of the Company, if any, shall immediately be eliminated, (ii) payment
and deliveries with respect to your restricted stock that are not subject to
performance criteria or are subject to performance criteria that have previously
been satisfied (as certified by the Compensation Committee) shall be made
immediately after the effective date of the Separation Agreement, (iii) payment
and deliveries with respect to your restricted stock units that are not subject
to performance criteria or are subject to performance criteria that have
previously been satisfied (as certified by the Compensation Committee) shall be
made on the 90th day after the termination of your employment and (iv) payments
or deliveries with respect to your restricted stock and restricted stock units
that are subject to performance criteria that have not yet been satisfied shall
be made on the 90th day after the applicable performance criteria is certified
by the Compensation Committee as having been satisfied; and



(e)
Each of your then-outstanding and not yet vested stock options and stock
appreciation awards, if any, under the plans of the Company shall immediately
vest and become exercisable, and you shall have the right to exercise each of
those options and stock appreciation awards for the remainder of the term of
such option or award.



If you die after a termination of your employment that is subject to this
Paragraph 6, your estate or beneficiaries will be provided with any remaining
benefits and rights under this Paragraph 6.


7.     (a) If you cease to be an employee of the Company prior to the Scheduled
Expiration Date as a result of your death or your Disability (as defined in the
Company’s Long Term Disability Plan), and at such time Cause does not exist,
then, subject (other than in the case of death) to your execution and delivery,
within 60 days after the date of termination of your employment, and
non-revocation (within any applicable revocation period) of the Separation
Agreement, you or your estate or beneficiary shall be provided with the benefits
and rights set forth in Paragraphs 6(b), (d) and (e) above, and each of your
outstanding long-term cash awards granted under the plans of the Company shall
immediately vest in full, whether or not subject to performance criteria and
shall be payable on the 90th day after the termination of your employment;
provided, that if any such award is subject to any performance criteria, then
(i) if the measurement period for such performance criteria has not yet been
fully completed, then the payment amount shall be at the target amount for such
award and (ii) if the measurement period for such performance criteria has
already been fully completed, then the payment of such award shall be at the
same time and to the extent that other similarly situated executives receive
payment as determined by the Compensation Committee (subject to satisfaction of
the applicable performance criteria).


(b) If, prior to or after the Scheduled Expiration Date, you cease to be
employed by the Company for any reason other than your being terminated for
Cause, you shall have three years








--------------------------------------------------------------------------------




to exercise outstanding stock options and stock appreciation awards, unless you
are afforded a longer period for exercise pursuant to another provision of this
Agreement or any applicable award letter, but in no event exercisable after the
end of the applicable regularly scheduled term (except in the case of death, as
may otherwise be permitted under the applicable Employee Stock Plan or award
letter).


(c) If, after the Scheduled Expiration Date, your employment with the Company is
terminated (i) by the Company, (ii) by you for Good Reason, or (iii) as a result
of your death or Disability, and at the time of any such termination described
in clause (i), (ii) or (iii), Cause does not exist, then, subject (other than in
the case of your death) to your execution and delivery, within 60 days after the
date of termination of your employment, and non-revocation (within any
applicable revocation period) of the Separation Agreement, each of your then
outstanding long term cash awards and equity awards (including restricted stock,
restricted stock units, options and stock appreciation rights) that was awarded
prior to the Scheduled Expiration Date shall vest and/or be payable as set forth
in Paragraphs 6(c), (d), and (e) above.


(d) Upon the termination of your employment with the Company, the Company shall
pay you any unpaid base salary through the date of termination by no later than
the next payroll period, and shall reimburse you for any unreimbursed expenses
incurred through the date of termination in accordance with the Company’s
reimbursement policy. Except as otherwise specifically provided in this
Agreement, your rights to benefits and payments under the Company’s pension and
welfare plans (other than severance benefits) and any outstanding long-term cash
or equity awards shall be determined in accordance with the then current terms
and provisions of such plans, agreements and awards under which such benefits
and payments (including such long-term cash or equity awards) were granted.


8. For purposes hereof, “Separation Agreement” shall mean the Company’s standard
severance agreement (modified to reflect the terms of this Agreement) which will
include, without limitation, the provisions set forth in Paragraphs 6, 7 and 9
hereof and Annex A hereto regarding non-compete (limited to one year),
non-disparagement, non-hire/non-solicitation, confidentiality (including,
without limitation, the last paragraph of Section 3 of Annex A), and further
cooperation obligations and restrictions on you (with Company reimbursement of
your associated expenses and payment for your services as described in Annex A
in connection with any required post-employment cooperation) as well as a
general release by you of the Company and its affiliates (and their respective
directors and officers), but shall otherwise contain no post-employment
covenants unless agreed to by you. The Company shall provide you with the form
of Separation Agreement within seven days of your termination of employment. For
avoidance of doubt, your rights of indemnification under the Company’s Amended
and Restated Certificate of Incorporation, under your indemnification agreement
with the Company and under any insurance policy, or under any other resolution
of the Board of Directors of the Company shall not be released, diminished or
affected by any Separation Agreement or release or any termination of your
employment.


9. Except as otherwise set forth in Paragraphs 6 and 7 hereof, in connection
with any termination of your employment, your then outstanding equity and cash
incentive awards shall






--------------------------------------------------------------------------------




be treated in accordance with their terms and, other than as provided in this
Agreement, you shall not be eligible for severance benefits under any other
plan, program or policy of the Company. Nothing in this Agreement is intended to
limit any more favorable rights that you may be entitled to under your equity
and cash incentive award agreements, including, without limitation, your rights
in the event of a termination of your employment, a “Going Private Transaction”
or a “Change in Control” (as those terms are defined in the applicable award
agreement).


10. For purposes of this Agreement, “Cause” means your (i) commission of an act
of fraud, embezzlement, misappropriation, willful misconduct, gross negligence
or breach of fiduciary duty against the Company or an affiliate thereof, or (ii)
commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.


For purposes of this Agreement, “Good Reason” means that (1) without your
written consent and other than by your own causation, (A) your annual base
salary or annual target bonus (as each may be increased from time to time in the
Compensation Committee’s sole discretion) is reduced, (B) you are no longer the
Executive Chairman of the Company, (C) you no longer report directly to the
Board of Directors of the Company, (D) the Company requires that your principal
office be located outside of Nassau County or the Borough of Manhattan, (E) the
Company materially breaches its obligations to you under this Agreement; or (F)
your responsibilities are materially diminished, (2) you have given the Company
written notice, referring specifically to this Agreement and definition, that
you do not consent to such action, (3) the Company has not corrected such action
within 30 days of receiving such notice, and (4) you voluntarily terminate your
employment with the Company within 90 days following the happening of the action
described in subsection (1) above.


11. This Agreement does not constitute a guarantee of employment for any
definite period. Your employment is at will and may be terminated by you or the
Company at any time, with or without notice or reason.


12. The Company may withhold from any payment due to you any taxes required to
be withheld under any law, rule or regulation. If any payment otherwise due to
you hereunder would result in the imposition of the excise tax imposed by
Section 4999 of the Code, the Company will instead pay you either (i) such
amount or (ii) the maximum amount that could be paid to you without the
imposition of the excise tax, depending on whichever amount results in your
receiving the greater amount of after‑tax proceeds. In the event that the
payments and benefits payable to you would be reduced as provided in the
previous sentence, then such reduction will be determined in a manner which has
the least economic cost to you and, to the extent the economic cost is
equivalent, such payments or benefits will be reduced in the inverse order of
when the payments or benefits would have been made to you (i.e. later payments
will be reduced first) until the reduction specified is achieved. If the Company
elects to retain any accounting or similar firm to provide assistance in
calculating any such amounts, the Company shall be responsible for the costs of
any such firm.










--------------------------------------------------------------------------------




13. It is intended that this Agreement will comply with Section 409A to the
extent this Agreement is subject thereto, and that this Agreement shall be
interpreted on a basis consistent with such intent. If and to the extent that
any payment or benefit under this Agreement, or any plan, award or arrangement
of the Company or its affiliates, constitutes “non-qualified deferred
compensation” subject to Section 409A and is payable to you by reason of your
termination of employment, then (a) such payment or benefit shall be made or
provided to you only upon a “separation from service” as defined for purposes of
Section 409A under applicable regulations and (b) if you are a “specified
employee” (within the meaning of Section 409A as determined by the Company), (i)
any payments will not be made to you and instead will be made to a trust in
compliance with Rev. Proc. 92-64 (the “Rabbi Trust”), provided, however, that no
payment will be made to the Rabbi Trust if it would be contrary to law or cause
you to incur additional tax under Section 409A, (ii) any benefits will be
delayed, and (iii) such payments or benefits shall not be made or provided to
you before the date that is six months after the date of your separation from
service (or your earlier death). Any amount not paid or benefit not provided in
respect of the six month period specified in the preceding sentence will be paid
to you, together with interest on such delayed amount at a rate equal to the
average of the one-year LIBOR fixed rate equivalent for the ten business days
prior to the date of your employment termination, in a lump sum or provided to
you as soon as practicable after the expiration of such six month period. Each
payment or benefit provided under this Agreement shall be treated as a separate
payment for purposes of Section 409A to the extent Section 409A applies to such
payment. If the Rabbi Trust has not been established at the time of the
termination of your employment, you may select an institution to serve as the
trustee of the Rabbi Trust (so long as the institution is reasonably acceptable
to the Company). You may negotiate such terms with the trustee as are customary
for such arrangements and reasonably acceptable to the Company. The Company will
bear all costs related to the establishment and operation of the Rabbi Trust,
including your attorney’s fees.
  
14. To the extent you are entitled to any expense reimbursement from the Company
that is subject to Section 409A, (i) the amount of any such expenses eligible
for reimbursement in one calendar year shall not affect the expenses eligible
for reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.


15. The Company will not take any action, or omit to take any action, that would
expose any payment or benefit to you to the additional tax of Section 409A,
unless (i) the Company is obligated to take the action under an agreement, plan
or arrangement to which you are a party, (ii) you request the action, (iii) the
Company advises you in writing that the action may result in the imposition of
the additional tax and (iv) you subsequently request the action in a writing
that acknowledges you will be responsible for any effect of the action under
Section 409A. The Company will hold you harmless for any action it may take or
omission in violation of this Paragraph 15, including any attorney’s fees you
may incur in enforcing your rights.


16. It is our intention that the benefits and rights to which you could become
entitled in connection with termination of employment be exempt from or comply
with Section 409A. If






--------------------------------------------------------------------------------




you or the Company believes, at any time, that any of such benefit or right is
not exempt or does not comply, it will promptly advise the other and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it complies (with the most limited possible economic effect on you and
on the Company).


17. This Agreement is personal to you and without the prior written consent of
the Company shall not be assignable by you. This Agreement shall inure to the
benefit of and be enforceable by your legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns. The rights or obligations of the Company under this Agreement may
only be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of Company; provided, however, that the assignee
or transferee is the successor to all or substantially all of the assets of
Company and such assignee or transferee assumes the liabilities and duties of
Company, as contained in this Agreement, either contractually or as a matter of
law.


18. To the extent permitted by law, you and the Company waive any and all rights
to a jury trial with respect to any matter relating to this Agreement (including
the covenants set forth in Annex A and Annex B hereof). This Agreement will be
governed by and construed in accordance with the law of the State of New York
applicable to contracts made and to be performed entirely within that State.


19. Both the Company and you hereby irrevocably submit to the jurisdiction of
the courts of the State of New York and the federal courts of the United States
of America in each case located in the City of New York, Borough of Manhattan,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement, and each party hereby waives, and agrees not to assert, as a
defense that either party, as appropriate, is not subject thereto or that the
venue thereof may not be appropriate. You and the Company each agree that
mailing of process or other papers in connection with any such action or
proceeding in any manner as may be permitted by law shall be valid and
sufficient service thereof.


20. This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. It is the parties’ intention that this Agreement
not be construed more strictly with regard to you or the Company.


21. This Agreement reflects the entire understanding and agreement of you and
the Company with respect to the subject matter hereof and supersedes all prior
understandings or agreements relating thereto, including but not limited to the
December 24, 2009 Employment Agreement with Madison Square Garden, Inc.;
provided, however, that you shall be entitled to the benefits under the
indemnification agreement between you and the Company.


22. This Agreement will automatically terminate, and be of no further force or
effect, on the Scheduled Expiration Date; provided, however, that the provisions
of Paragraphs 6 through 10,




--------------------------------------------------------------------------------




12 through 22, Annex A and Annex B, and any amounts earned but not yet paid to
you pursuant to the terms of this Agreement as of the Scheduled Expiration Date
shall survive the termination of the Agreement and remain binding on you and the
Company in accordance with their terms.


[Signature Page Follows]
























































































--------------------------------------------------------------------------------






Sincerely,


MSG NETWORKS INC.






/s/ Andrea Greenberg                
By:    Andrea Greenberg
Title:     President & Chief Executive Officer




Accepted and Agreed:




/s/ James L. Dolan            
James L. Dolan


 




























































--------------------------------------------------------------------------------




ANNEX A
ADDITIONAL COVENANTS
(This Annex constitutes part of the Agreement)


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1. CONFIDENTIALITY


You agree to retain in strict confidence and not divulge, disseminate, copy or
disclose to any third party any Confidential Information, other than for
legitimate business purposes of the Company and its subsidiaries. As used
herein, “Confidential Information” means any non-public information that is
material or of a confidential, proprietary, commercially sensitive or personal
nature of, or regarding, the Company or any of its subsidiaries or any current
or former director, officer or member of senior management of any of the
foregoing (collectively “Covered Parties”). The term Confidential Information
includes information in written, digital, oral or any other format and includes,
but is not limited to (i) information designated or treated as confidential;
(ii) budgets, plans, forecasts or other financial or accounting data;
(iii) subscriber, customer, guest, fan, vendor, sponsor, marketing affiliate or
shareholder lists or data; (iv) financial, technical or strategic information
regarding the Covered Parties’ programming, carriage agreements and
arrangements, affiliation and/or other distribution arrangements, live
streaming, advertising, sports, entertainment, or other businesses;
(v) advertising, sponsorship, business, sales or marketing tactics, strategies
or information; (vi) policies, practices, procedures or techniques; (vii) trade
secrets or other intellectual property; (viii) information, theories or
strategies relating to litigation, arbitration, mediation, investigations or
matters relating to governmental authorities; (ix) terms of agreements with
third parties and third party trade secrets; (x) information regarding
employees, talent, announcers and commentators, players, coaches, agents,
consultants, advisors or representatives, including their compensation or other
human resources policies and procedures; (xi) information or strategies relating
to any potential or actual business development transactions and/or any
potential or actual business acquisition, divestiture or joint venture, and
(xii) any other information the disclosure of which may have an adverse effect
on the Covered Parties’ business reputation, operations or competitive position,
reputation or standing in the community.


If disclosed, Confidential Information or Other Information could have an
adverse effect on the Company’s standing in the community, its business
reputation, operations or competitive position or the standing, reputation,
operations or competitive position of any of its affiliates, subsidiaries,
officers, directors, employees, consultants or agents or any of the Covered
Parties.


Notwithstanding the foregoing, the obligations of this section, other than with
respect to subscriber information, shall not apply to Confidential Information
which is:
















--------------------------------------------------------------------------------




a) already in the public domain or which enters the public domain other than by
your breach of this Paragraph 1;


b) disclosed to you by a third party with the right to disclose it in good
faith; or


c) specifically exempted in writing by the Company from the applicability of
this Agreement.


Notwithstanding anything elsewhere in this Agreement, including this Paragraph 1
and Paragraph 3 below, you are authorized to make any disclosure required of you
by any federal, state and local laws or judicial, arbitral or governmental
agency proceedings (including making truthful statements in connection with a
judicial or arbitral proceeding to enforce your rights under this Agreement, to
the extent reasonably required and made in good faith), after, to the extent
legal and practicable, providing the Company with prior written notice and an
opportunity to respond prior to such disclosure. In addition, this Agreement in
no way restricts or prevents you from providing truthful testimony concerning
the Company to judicial, administrative, regulatory or other governmental
authorities.


2. NON-COMPETE


You acknowledge that due to your executive position in the Company and your
knowledge of the Company’s confidential and proprietary information, your
employment or affiliation with certain entities would be detrimental to the
Company. You agree that, without the prior written consent of the Company, you
will not represent, become employed by, consult to, advise in any manner or have
any material interest in any business directly or indirectly in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean any person or
entity that (i) owns or operates any regional sports programming network or
other online or mobile sports programming platform, in any case, primarily
distributed in the New York metropolitan area, or (ii) directly competes with
any other business of the Company or one of its subsidiaries that produced
greater than 10% of the Company’s revenues in the calendar year immediately
preceding the year in which the determination is made. An entity shall be deemed
to compete with the on-line content business of the Company, or any of its
affiliates only if the entity directly competes against the television
programming and/or on-line content business of the Company or its affiliate(s);
provided, however, that an entity’s business shall not be deemed to directly
compete merely by the fact that the business sells ads on-line, unless the
business specifically targets such ads to the same customers or potential
customers as being targeted by the on-line content business of the Company, its
subsidiary or affiliate. Ownership of not more than 1% of the outstanding stock
of any publicly traded company shall not be a violation of this Paragraph. This
agreement not to compete will expire upon the one year anniversary of the date
of a termination of your employment with the Company.


3. ADDITIONAL UNDERSTANDINGS


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about, or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company or








--------------------------------------------------------------------------------




any of its incumbent officers, directors, agents, consultants, employees,
successors and assigns or any of the Covered Parties.


The Company agrees that, except as necessary to comply with applicable law or
the rules of the New York Stock Exchange or any other stock exchange on which
the Company’s stock may be traded (and any public statements made in good faith
by the Company in connection therewith), it and its corporate officers and
directors, employees in its public relations department or third party public
relations representatives retained by the Company will not disparage you or make
negative statements in the press or other media which are damaging to your
business or personal reputation. In the event that the Company so disparages you
or makes such negative statements, then notwithstanding the “Additional
Understandings” provision to the contrary, you may make a proportional response
thereto.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics and other technical, business, financial, advertising,
sales, marketing, customer or product development plans, forecasts, strategies,
information and materials (in any medium whatsoever) developed or prepared by
you or with your cooperation in connection with your employment by the Company
(the “Materials”). For purposes of clarity, Materials shall not include any
music or lyrics written (in the past or in the future) by you, and shall not
include any documents, tapes or videos that relate to such music or lyrics or
the performance of such music or lyrics other than music or lyrics written in
connection with your employment. The Company will have the sole and exclusive
authority to use the Materials in any manner that it deems appropriate, in
perpetuity, without additional payment to you.


If requested by the Company, you agree to deliver to the Company upon the
termination of your employment, or at any earlier time the Company may request,
all memoranda, notes, plans, files, records, reports, and software and other
documents and data (and copies thereof regardless of the form thereof (including
electronic copies)) containing, reflecting or derived from Confidential
Information or the Materials of the Company or any of its affiliates which you
may then possess or have under your control. If so requested, you shall provide
to the Company a signed statement confirming that you have fully complied with
this Paragraph. Notwithstanding the foregoing, you shall be entitled to retain
your contacts, calendars and personal diaries and any materials needed for your
tax return preparation or related to your compensation.


4. FURTHER COOPERATION


Following the date of termination of your employment with the Company (the
“Expiration Date”), you will no longer provide any regular services to the
Company or represent yourself as a Company agent. If, however, the Company so
requests, you agree to cooperate fully with the Company in connection with any
matter with which you were involved prior to the Expiration Date, or in any
litigation or administrative proceedings or appeals (including any preparation
therefore) where the Company believes that your personal knowledge, attendance
and participation could be beneficial to the Company. This cooperation includes,
without limitation,






--------------------------------------------------------------------------------




participation on behalf of the Company in any litigation or administrative
proceeding brought by any former or existing Company employees, representatives,
agents or vendors. The Company will pay you for your services rendered under
this provision at the rate of $8,400 per day for each day or part thereof,
within 30 days of the approval of the invoice therefor.


The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of such expense
before you incur the same.


5. NON-HIRE OR SOLICIT


You agree not to hire, seek to hire, or cause any person or entity to hire or
seek to hire (without the prior written consent of the Company), directly or
indirectly (whether for your own interest or any other person or entity’s
interest) any person who is or was in the prior six months an employee of the
Company, or any of its subsidiaries, until the first anniversary of the date of
your termination of employment with the Company. This restriction does not apply
to any former employee who was discharged by the Company or any of its
affiliates. In addition, this restriction will not prevent you from providing
references.


6. ACKNOWLEDGMENTS


You acknowledge that the restrictions contained in this Annex A, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach the provisions of this
Annex A, and therefore agree that the Company shall be entitled to injunctive
relief, to prevent any breach or threatened breach of any of those provisions
and to specific performance of the terms of each of such provisions in addition
to any other legal or equitable remedy it may have. You further agree that you
will not, in any equity proceeding relating to the enforcement of the provisions
of this Annex A, raise the defense that the Company has an adequate remedy at
law. Nothing in this Annex A shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex A or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced.


7. SURVIVAL












--------------------------------------------------------------------------------




The provisions of this Annex A shall survive any termination of your employment
by the Company or the expiration of the Agreement except as otherwise provided
herein.


*    *    *


























































































--------------------------------------------------------------------------------




ANNEX B
MSG NETWORKS QUALIFYING TERMINATION
(This Annex constitutes part of the Agreement)


1.
Qualifying MSG Networks Termination While You Remain Employed with MSG.



(a)
Notwithstanding anything in the Agreement to the contrary, if you experience a
Qualifying MSG Networks Termination (as defined below) while you remain employed
with MSG, then you will not be entitled to the severance payment set forth in
Section 6(a) of this Agreement.



(b)
For purposes of this Annex B, a “Qualifying MSG Networks Termination” means a
termination of your employment with the Company by the Company without Cause or
by you for Good Reason (other than if Cause then exists) prior to the Scheduled
Expiration Date and while you remain employed with MSG.







